Case: 20-61032     Document: 00516087589         Page: 1     Date Filed: 11/09/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                  No. 20-61032
                                                                              FILED
                                                                       November 9, 2021
                                Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Claudia Elizabeth Avila Hernandez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 1:17-CR-54-2


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Claudia Elizabeth Avila
   Hernandez has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Avila Hernandez has filed responses.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61032      Document: 00516087589          Page: 2      Date Filed: 11/09/2021




                                    No. 20-61032


   The record is not sufficiently developed to allow us to make a fair evaluation
   of Avila Hernandez’s claims of ineffective assistance of counsel; we therefore
   decline to consider the claims without prejudice to collateral review. See
   United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Avila Hernandez’s responses. We concur
   with counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review.    Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED.                   See 5th Cir. R. 42.2.          Avila
   Hernandez’s motion for the appointment of counsel is DENIED. See
   United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).




                                          2